Citation Nr: 1334739	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-50 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), substance and alcohol induced mood disorder, and depressive disorder not otherwise specified (NOS).  


REPRESENTATION

The Veteran represented by:    California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2012, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In April 2012 and February 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran filed his claim for service connection for posttraumatic stress disorder (PTSD).  The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The record contains diagnoses other than PTSD such as depressive disorder NOS.  Thus, the claim of service connection is as stated on the title page of this decision. 


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The Veteran was not diagnosed or treated in service for an acquired psychiatric disability to include substance and alcohol induced mood disorder, and depressive disorder not otherwise specified (NOS) and an acquired psychiatric disability to include substance and alcohol induced mood disorder, and depressive disorder NOS did not manifest to a compensable degree within one year of service, and is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability to include PTSD, substance and alcohol induced mood disorder, and depressive disorder NOS are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in February 2008, December 2009, April 2012, and March 2013.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

In addition, as the Veteran's claim for service connection for an acquired psychiatric disorder included PTSD based on a personal assault, the notice to the Veteran contained information needed to corroborate a stressor based on personal assault.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.
To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in August 2013.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and afforded the Veteran a VA examination in September 2008.

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, sufficient findings to rate disability and an opinion with reasoning as to what caused the Veteran's mental health symptoms.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the remand in February 2013 directed the RO to obtain medical records relating to psychiatric records and in-patient records from the Fort Bliss base hospital.  The remand also directed that the Veteran be provided an opportunity to identify a private hospital and provide records from the hospital and to provide VA with information regarding his assault stressor.  Finally, the Board directed that VA provide the Veteran with a second VA examination.  

In May 2013, VA learned no psychiatric records and in-patient records from the Fort Bliss base hospital were found.  The Veteran was advised by letter in August 2013.  A letter was sent in March 2013 asking the Veteran to identify any medical providers who treated the veteran including identifying the private hospital noted in VAMC records.  The same letter also asked for further information regarding his assault stressor.  To date, the Veteran has not responded.  In July 2013, a VA examination was scheduled but the Veteran did not report for the examination.  

The VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board thus finds that the RO met the directives of the remand and duty to assist and the claims shall be decided on the evidence of record.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  PTSD, depressive disorder NOS and substance induced mood disorder are not listed as a disease under § 3.309 as a chronic disease.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As the Veteran is claiming service connection for a mental health disability, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran filed his claim for service connection for PTSD.  The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence. 

Facts

The Veteran asserts he suffers from PTSD or some other mental health disability, see Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), as a result of a physical assault.  He also contends that he was hospitalized at the Fort Bliss Army base hospital after the assault.

The entrance examination in April 1968 states the Veteran was in good health and there was no finding or history that the Veteran suffered from any mental health disability or symptom.  

His personnel file indicates his MOS was as a cook and, after training, most of his service was at Fort Bliss.  Other than speeding, he was never disciplined in service and received two letters of appreciation for performance of his duties.  The Veteran's active service occurred within the United States and there is no evidence that he served in combat conditions.  

The service treatment records do not document an assault, injuries suggestive of an assault, or hospitalization including hospitalization at the Fort Bliss Army base hospital.

The separation examination in August 1970 did not disclose any history or treatment for a mental health disability or symptoms of a mental health disability.  The separation examination also did not disclose any physical residuals or reports of an assault.

In December 2007, the Veteran complained of depression and expressed suicidal ideation.  He was not persistently sad.  He reported attempting suicide three years earlier after his mother passed away.  He was hospitalized at a private hospital afterwards.  The records from that hospitalization have not been provided.  He also reported physical abuse from his father and emotional abuse from a brother-in-law.  He did not, however, report any abuse or assaults while he was in service.  Other than his suicidal ideation, the mental health examination did not demonstrate any apparent abnormal symptoms.  The Veteran was diagnosed with depressive disorder NOS.  He also had cannabis dependency and the mental health provider wanted to rule out alcohol abuse versus alcohol dependency.  

In September 2008, at a general physical evaluation, the Veteran stated he developed increasing problems with tension and nervousness while in the military because he had a problem communicating with people.  Nothing was mentioned about an assault.  The Veteran did not receive any treatment in service for this condition.  He stated after separation, his tension and nervousness improved.  He still had occasional episodes of emotional stress.   Currently, he was receiving treatment at VA for alcohol abuse.  The Board notes the general physical VA examiner listed anxiety tension disorder as a diagnosis with a referral to the mental health VA examination.

The Veteran was provided a mental health VA examination in September 2008 where it was noted that the Veteran served with an MOS of cook.  The Veteran stated he did well initially and was never formally reprimanded.  During physical training, he was on guard duty in the motor pool and was jumped by two other recruits; the Veteran did not get along with these two recruits.  They assaulted him for 5 minutes and then took off laughing.  He stated he did not report the assault but told some friends and showed them a knot on the back of his head.  He cannot remember the names of his attackers.  After the assault, he kept to himself because he was afraid he would make more trouble.  He also stated during field exercises, he became fearful when it was dark and hide under a truck.  He stated he was able to perform his service duties as a cook.  While in service, he learned that one of his best friends from high school was killed in Vietnam.  

The Veteran also stated he started drinking alcohol while he was in high school.  He started drinking heavily in service when he was on leave.  He also described a pattern of finding a job, do well, then drink heavily, start to miss work, and get fired.  He would drink heavily at night and was unable to get up in the morning.  The Veteran also has a history of using marijuana, meth, and cocaine.

He complained of a depressed mood and has a lot of periods when he is depressed.  He found it difficult to interact with others and isolates himself for long periods where he does not like to interact with people.  He also thinks someone is always after him or something bad is going to happen.

The VA examiner stated the Veteran did not meet the DSM IV criteria for a diagnosis for PTSD.  The Veteran did not have specific reliving and reexperiencing the assault and did not have specific symptoms of avoidance behavior.  Due to the history of alcohol and substance use, the examiner diagnosed an alcohol and substance induced mood disorder along with alcohol and cannabis dependency

In November 2008, caregivers at VA diagnosed the Veteran with a history of polysubstance abuse and to rule out a depressive disorder NOS.  

In December 2008 orthopedic examination, the Veteran reported the assault in service.  He stated he was kicked down and sustained bruises in the neck and shoulder area and also stated he did not seek medical attention but then stated X-rays were taken and showed no fractures.   

In February 2009, the Veteran, referring to the physical assault while he was on guard duty, stated that he lost consciousness after the assault.   He claimed there were at least three assailants.  

Analysis

The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe mental health symptoms such as periods of depression, and isolative behavior, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claim before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, which requires medical knowledge.  Moreover, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical or psychiatric diagnosis.  Therefore, the Veteran's assertion or opinion that he has PTSD or another mental health disability and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of PTSD.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.  

As noted, however, the Veteran has been diagnosed with disabilities other than PTSD, such as depressive disorder and a substance induced mood disorder.  For VA benefits, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).

Thus, the Board finds that the only competent and credible medical evidence before the Board, that relates directly to the possibility of a connection to between any current mental health disorder and service, is the September 2008 VA examiner's opinion.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds that the unfavorable medical opinion of the September 2008 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and includes reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged that the Veteran reported an assault in service as well as other events such as learning a friend was killed in Vietnam.  The examiner, noted, however, that the Veteran did not meet the criteria for a PTSD diagnosis regardless of the lack of verification for the PTSD.  He agreed the Veteran had a mental health disability, a mood disorder, but it was based upon alcohol or substance abuse.  The examiner thus took into account all of the medical evidence of record and relied upon and applied medical knowledge from the medical literature to form his opinion.  He set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

There is a February 2013 VA treatment note that indicates the Veteran had a positive screening for PTSD.  The Board gives this less weight than the evidence showing that he does not have PTSD.  The September 2008 VA examiner specifically stated that the criteria for PTSD were not met and gave a rationale, which was that the Veteran did not re-experience the event.  A March 27, 2012 VA treatment note also states that the Veteran does not meet the criteria for PTSD.  The February 2013 treatment note only indicates a positive PTSD screening, not an actual diagnosis of PTSD, and the Veteran did not report for the scheduled exam in July 2013 that would have addressed the question of the nature of the Veteran's psychiatric disabilities.  

As the examiner determined the Veteran's disability is due to alcohol or substance abuse, the Board notes under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct, 38 C.F.R. §§ 3.301(c)(2) , 3.301(c)(3), and service connection cannot be granted for disabilities resulting from misconduct.  38 C.F.R. § 3.301 (a).  The examiner did not indicate the substance abuse is secondary to, or as a symptom of, a service- connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

Being based on a complete review of the record, the opinions also take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinions of the September 2008 VA examiner as persuasive evidence against the claim for service connection for a mental health disability.  As the VA examiner applied medical and psychiatric analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current mental health disability of the knee or the relationship to service, which opposes, rather than supports, the claim.

The VA examiner in September 2008 did not indicate a diagnosis of depressive disorder, NOS, but a VA mental health treatment note dated in December 2007 does indicate a diagnosis of depressive disorder, NOS.  However, neither that treatment note, nor any other competent evidence in the file indicates a link between the Veteran's depressive disorder and his military service.  There is no medical opinion addressing that question, and the Veteran did not report for the July 2013 examination that was scheduled pursuant to the Board previous remand.  Although the Veteran may believe that his depressive disorder is related to service, as a layperson he is not competent to provide an opinion as to the etiology of a psychiatric disability which is not something capable of lay observation.  See Barr v Nicholson, 21 Vet. App. 303, 308 (2007).

Accordingly, the weight of the medical evidence is against an association or link between any current disabilities of a mental health disability and service, including as due to an assault by fellow recruits.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder, substance and alcohol induced mood disorder, and depressive disorder NOS is denied.



____________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


